DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/05/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace (U.S. Pub. No. 20130023897) hereinafter Wallace. 
Regarding claim 8, Wallace teaches:
An atherectomy device(abstract; [0013]; [0030]-[0033]; [0153]-[0155]; figures 12-13), comprising: 
an elongate flexible catheter body having a proximal end, a distal end ([0153], catheter body 1002, which includes a distal end and proximal end as shown in figures 12-13; [0154]-[0155]), and a lumen extending from the proximal end to the distal end ([0153]-[0155]; figures 12-13, show the lumen for receiving ultrasound transmission member 1000 within the catheter body 1002); 
an ultrasound corewire that extends longitudinally and unattached through the lumen of the elongate flexible catheter body to facilitate excitation of the ultrasound corewire within the elongate flexible catheter body, the ultrasound corewire having a distal end portion and an active distal portion that includes the distal end portion, the distal end portion configured to extend distally past the distal end of the elongate flexible catheter body so that the distal end portion of the ultrasound corewire is fully exposed, and with a portion of the active distal portion being positioned in the lumen ([0150], teaches to the ultrasound transmission member being only attached to the sonic connector 1101 at the proximal end of the overall device as shown in figure 11 and therefore is not connected to the lumen of catheter body 1002; [0153], the flexible ultrasound transmission member 1000 is considered to be the corewire that as shown in figures 12-13 is positioned within the central lumen of the catheter body 1002, and includes a distal tip (polymer shell 1201), a distal end portion (distal tip 1001) extending proximally from the distal tip, and a transmission portion (portion of 1000 between distal tip 1001 and the catheter body 1002) between the distal end portion and the catheter body portion 1002. The distal end portion extends longitudinally from the catheter body 1002 as shown in figures 12 and 13; see also [0153]-[0155]); and 
a membrane extending along the ultrasound corewire to encapsulate the active distal portion of the ultrasound corewire ([0153], the polymer sheath 1200 forms a membrane that encapsulates the distal end of the ultrasound transmission member (corewire) 1000, and provides additional support that holds together the ultrasound transmission member to prevent breakage. See figure 12; see also [0154]-[0155] and figure 13).
Regarding claim 9, Wallace teaches all of the limitations of claim 8. Wallace further teaches:
wherein the elongate flexible body distal end is separated by a gap from the ultrasound corewire, where the gap permits free movement of the active distal portion of the ultrasound corewire relative to the elongate flexible catheter body ([0153]-[0154], the flexible ultrasound transmission member 1000 includes a tapered distal portion with a flexible member (elongate flexible body distal end) that may be larger in diameter than the ultrasound transmission member. This forms a gap between the elongate flexible body and the ultrasound corewire and allows movement and positioning within the tissue relative to the catheter; see also figures 12 and 13; see also [0153]-[0155]).
Regarding claim 10, Wallace teaches all of the limitations of claim 8. Wallace further teaches:
wherein the membrane extends proximally from a distal tip by a first distance along the ultrasound corewire, the first distance being less than a full length of the ultrasound corewire ([0153]-[0155], as shown in figure 12 and described in [0153], the polymer sheath extends proximally from the distal tip (polymer shell 1201) by a first distance, which passes over the distal end portion (1001) and onto the transmission portion (segment of 1000 between 1001 and 1002), which is less than the portion of the ultrasound transmission member 1000 that extends into the catheter body 1002).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, in view of Du et al. (U.S. Pub. No. 20140107534) hereinafter Du. 
Regarding claim 1, primary reference Wallace teaches:
An ultrasonic catheter (abstract; [0013]; [0030]-[0033]; [0153]-[0155]; figures 12-13), comprising: 
a flexible catheter body having a proximal end, a distal end ([0153], catheter body 1002, which includes a distal end and proximal end as shown in figures 12-13; [0154]-[0155]), and a lumen that extends through the catheter body to the distal end ([0153]-[0155]; figures 12-13, show the lumen for receiving ultrasound transmission member 1000 within the catheter body 1002);
 a corewire positioned in the lumen of the flexible catheter body, the corewire having a distal tip, a distal end portion, and a transmission portion, the distal end portion extending proximally from the distal tip and the transmission portion extending proximally from the distal end portion, the distal end portion configured to longitudinally extend in its entirety from the distal end of the flexible catheter body ([0153], the flexible ultrasound transmission member 1000 is considered to be the corewire that as shown in figures 12-13 is positioned within the central lumen of the catheter body 1002, and includes a distal tip (polymer shell 1201), a distal end portion (distal tip 1001) extending proximally from the distal tip, and a transmission portion (portion of 1000 between distal tip 1001 and the catheter body 1002) between the distal end portion and the catheter body portion 1002. The distal end portion extends longitudinally from the catheter body 1002 as shown in figures 12 and 13; see also [0153]-[0155]); and 
a membrane that encapsulates at least the distal end portion of the corewire, ([0153], the polymer sheath 1200 forms a membrane that encapsulates the distal end of the ultrasound transmission member (corewire) 1000, and provides additional support that holds together the ultrasound transmission member to prevent breakage. See figure 12; see also [0154]-[0155] and figure 13).
Primary reference Wallace fails to teach:
the membrane configured to tie together a fractured portion of the distal end portion of the corewire
However, the analogous art of Du of an apparatus for an ultrasonic transmission member configured for use within body lumens (abstract) teaches:
the outer portion configured to tie together a fractured portion of the distal end portion of the corewire ([0050]; [0069]., “In this manner, the outer member can be configured to retain the transmission member within a set of walls (e.g., within a lumen defined by the set of walls) in the event of breakage, thereby limiting the risk of a portion of the transmission member being lost within a portion of the patient”; [0075])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic catheter device with a membrane surrounding the ultrasound distal end portion for reduction in breakage during use of Wallace, to modify the polymer membrane to be configured to hold together a fractured portion of the transmission member during use as taught by Du because in the event of a breakage, without a suitable covering for the outer portion of the transmission member, portions of the transmission member can be lost within a patient. By further reducing the possibility of a complete breakage, additional side-effects and damage to healthy tissue can be eliminated (Du, [0069]). 
Regarding claim 2, the combined references of Wallace and Du teach all of the limitations of claim 1. Primary reference Wallace further teaches:
wherein the membrane extends proximally from the distal tip of the corewire by a first distance, the first distance passing over the distal end portion and onto the transmission portion of the corewire, the first distance being less than a full length of the corewire ([0153]-[0155], as shown in figure 12 and described in [0153], the polymer sheath extends proximally from the distal tip (polymer shell 1201) by a first distance, which passes over the distal end portion (1001) and onto the transmission portion (segment of 1000 between 1001 and 1002), which is less than the portion of the ultrasound transmission member 1000 that extends into the catheter body 1002)
Regarding claim 7, the combined references of Wallace and Du teach all of the limitations of claim 1. Primary reference Wallace further teaches:
wherein the membrane is made of a polymer material ([0153], the polymer sheath 1200 forms a membrane and is made of a polymer material; see also [0154]-[0155] and figures 12-13; Further note that secondary reference of Du also teaches to the modified membrane (outer member 440) as being of a polymer material (see Du, [0075], polytetrafluoroethylene outer member)).
Regarding claim 20, primary reference Wallace teaches:
A method of manufacturing an interventional medical device (abstract; [0013]; [0030]-[0033]; [0153]-[0155]; figures 12-13), comprising: 
identifying at least one portion of the interventional medical device that is subject to fracture and migration within a patient ([0153], the polymer sheath 1200 forms a membrane that encapsulates the distal end of the ultrasound transmission member (corewire) 1000, and provides additional support that holds together the ultrasound transmission member to prevent breakage because the transverse motion can cause breakage. See figure 12; see also [0154]-[0155] and figure 13); and 
applying a membrane over each portion of the interventional medical device that is subject to fracture and migration ([0153], the polymer sheath 1200 forms a membrane that encapsulates the distal end of the ultrasound transmission member (corewire) 1000, and provides additional support that holds together the ultrasound transmission member to prevent breakage. See figure 12; see also [0154]-[0155] and figure 13), 
Primary reference Wallace further fails to teach:
such that any fractured portion of each portion of the interventional medical device that is subject to fracture and migration is tied together by the membrane
However, the analogous art of Du of an apparatus for an ultrasonic transmission member configured for use within body lumens (abstract) teaches:
such that any fractured portion of each portion of the interventional medical device that is subject to fracture and migration is tied together by the membrane ([0050]; [0069]., “In this manner, the outer member can be configured to retain the transmission member within a set of walls (e.g., within a lumen defined by the set of walls) in the event of breakage, thereby limiting the risk of a portion of the transmission member being lost within a portion of the patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing of an ultrasonic catheter device with a membrane surrounding the ultrasound distal end portion for reduction in breakage during use of Wallace, to modify the polymer membrane to be configured to hold together a fractured portion of the transmission member during use as taught by Du because in the event of a breakage, without a suitable covering for the outer portion of the transmission member, portions of the transmission member can be lost within a patient. By further reducing the possibility of a complete breakage, additional side-effects and damage to healthy tissue can be eliminated (Du, [0069]). 
Regarding claim 21, the combined references of Wallace and Du teach all of the limitations of claim 20. Primary reference Wallace further teaches:
wherein the interventional medical device is an ultrasonic catheter ([0153]-[0155]; figures 12-13, show the ultrasound transmission member 1000 within the catheter body 1002, as an ultrasonic catheter).
Regarding claim 22, the combined references of Wallace and Du teach all of the limitations of claim 20. Primary reference Wallace further teaches:
wherein the interventional medical device is an ultrasonic catheter ([0153]-[0155]; figures 12-13, show the ultrasound transmission member 1000 within the catheter body 1002, as an ultrasonic catheter), the ultrasonic catheter including: 
a flexible catheter body having proximal end, a distal end [0153], catheter body 1002, which includes a distal end and proximal end as shown in figures 12-13; [0154]-[0155]), and a lumen that extends through the catheter body to the distal end ([0153]-[0155]; figures 12-13, show the lumen for receiving ultrasound transmission member 1000 within the catheter body 1002); 
a corewire positioned in the lumen of the flexible catheter body, the corewire configured to move in the lumen between a retracted position and a fully extended position, the corewire having a distal tip, a distal end portion, and a transmission portion, the distal end portion extending proximally from the distal tip and the transmission portion extending proximally from the distal end portion, the distal end portion configured to longitudinally extend in its entirety from the distal end of the flexible catheter body when the corewire is in the fully extended position ([0153], the flexible ultrasound transmission member 1000 is considered to be the corewire that as shown in figures 12-13 is positioned within the central lumen of the catheter body 1002, and includes a distal tip (polymer shell 1201), a distal end portion (distal tip 1001) extending proximally from the distal tip, and a transmission portion (portion of 1000 between distal tip 1001 and the catheter body 1002) between the distal end portion and the catheter body portion 1002. The distal end portion extends longitudinally from the catheter body 1002 as shown in figures 12 and 13; see also [0153]-[0155]); and 
wherein the membrane encapsulates at least the distal end portion of the corewire ([0153], the polymer sheath 1200 forms a membrane that encapsulates the distal end of the ultrasound transmission member (corewire) 1000, and provides additional support that holds together the ultrasound transmission member to prevent breakage. See figure 12; see also [0154]-[0155] and figure 13).
Primary reference Wallace fails to teach:
the membrane configured to tie together a fractured portion of the distal end portion of the corewire
 However, the analogous art of Du of an apparatus for an ultrasonic transmission member configured for use within body lumens (abstract) teaches:
the membrane configured to tie together a fractured portion of the distal end portion of the corewire ([0050]; [0069]., “In this manner, the outer member can be configured to retain the transmission member within a set of walls (e.g., within a lumen defined by the set of walls) in the event of breakage, thereby limiting the risk of a portion of the transmission member being lost within a portion of the patient”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing of an ultrasonic catheter device with a membrane surrounding to the ultrasound distal end portion for reduction in breakage during use of Wallace and Du to modify the polymer membrane to be configured to hold together a fractured portion of the transmission member during use as taught by Du because in the event of a breakage, without a suitable covering for the outer portion of the transmission member, portions of the transmission member can be lost within a patient. By further reducing the possibility of a complete breakage, additional side-effects and damage to healthy tissue can be eliminated (Du, [0069]). 
Regarding claim 23, the combined references of Wallace and Du teach all of the limitations of claim 22. Primary reference Wallace further teaches:
wherein the membrane extends proximally from the distal tip of the corewire by a first distance, the first distance passing over the distal end portion and onto the transmission portion of the corewire, the first distance being less than a full length of the corewire ([0153]-[0155], as shown in figure 12 and described in [0153], the polymer sheath extends proximally from the distal tip (polymer shell 1201) by a first distance, which passes over the distal end portion (1001) and onto the transmission portion (segment of 1000 between 1001 and 1002), which is less than the portion of the ultrasound transmission member 1000 that extends into the catheter body 1002).
Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, in view of Du as applied to claims 2 or 22 above, and further in view of Bagwell et al. (U.S. Pub. No. 20160331645) hereinafter Bagwell. 
Regarding claim 3, the combined references of Wallace and Du teach all of the limitations of claim 2. Primary reference Wallace further fails to teach:
wherein the first distance is about 5.0 centimeters to about 6.4 centimeters
However, the analogous art of Bagwell of an occlusion clearing device that uses a wire with repetitive motion (abstract) teaches:
wherein the first distance is about 5.0 centimeters to about 6.4 centimeters ([0174]-[0175], the wire protrudes from the end of the sheath (catheter in the combined invention) at a distance of 0 to 13 cm which overlaps with the claimed range of 5.0 to 6.4 centimeters; in the combined invention of Wallace, Du, and Bagwell, the distance as taught by Bagwell (which includes a similar shrink wrap polymer wrapping) would form the same portion that is encapsulated by the membrane as taught by Wallace, and therefore the first distance, also taught by Wallace, would be within the claimed range as taught by Bagwell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic catheter device with a membrane surrounding to the ultrasound distal end portion for reduction in breakage during use of Wallace and Du to include a distance within the claimed range of 5-6.4 cm of the membrane covered wire protruding from the sheath (catheter) as taught by Bagwell because the length of the wire protrusion beyond the end of the sheath strongly impacts the effectiveness of treating and clearing target tissues within the body (Bagwell, [0174]-[0175]). If the wire is positioned within the catheter it will not transmit sufficient therapeutic ultrasound energy to a target region. If the wire distal extension is too long, the wire motion will be too strong, not limited by the catheter, and risk damaging the patient’s healthy tissues. By using a moderate extension (overlapping the range of 5-6.4 cm) from the catheter during a treatment, with the extension past the catheter covered with a membrane as taught by Wallace and Du, this leads to the highest quality treatment while minimizing possible side-effects. This improves treatment and leads to better clinical outcomes for patients. 
Regarding claim 24, the combined references of Wallace and Du teach all of the limitations of claim 22. Primary reference Wallace further teaches:
wherein the membrane extends proximally from the distal tip of the corewire by a first distance, the first distance passing over the distal end portion and onto the transmission portion of the corewire ([0153]-[0155], as shown in figure 12 and described in [0153], the polymer sheath extends proximally from the distal tip (polymer shell 1201) by a first distance, which passes over the distal end portion (1001) and onto the transmission portion (segment of 1000 between 1001 and 1002), which is less than the portion of the ultrasound transmission member 1000 that extends into the catheter body 1002), 
Primary reference Wallace further fails to teach:
the first distance being about 5.0 centimeters to about 6.4 centimeters
However, the analogous art of Bagwell of an occlusion clearing device that uses a wire with repetitive motion (abstract) teaches:
the first distance being about 5.0 centimeters to about 6.4 centimeters ([0174]-[0175], the wire protrudes from the end of the sheath (catheter in the combined invention) at a distance of 0 to 13 cm which overlaps with the claimed range of 5.0 to 6.4 centimeters; in the combined invention of Wallace, Du, and Bagwell, the distance as taught by Bagwell (which includes a similar shrink wrap polymer wrapping) would form the same portion that is encapsulated by the membrane as taught by Wallace, and therefore the first distance, also taught by Wallace, would be within the claimed range as taught by Bagwell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic catheter device with a membrane surrounding to the ultrasound distal end portion for reduction in breakage during use of Wallace and Du to include a distance within the claimed range of 5-6.4 cm of the membrane covered wire protruding from the sheath (catheter) as taught by Bagwell because the length of the wire protrusion beyond the end of the sheath strongly impacts the effectiveness of treating and clearing target tissues within the body (Bagwell, [0174]-[0175]). If the wire is positioned within the catheter it will not transmit sufficient therapeutic ultrasound energy to a target region. If the wire distal extension is too long, the wire motion will be too strong, not limited by the catheter, and risk damaging the patient’s healthy tissues. By using a moderate extension (overlapping the range of 5-6.4 cm) from the catheter during a treatment, with the extension past the catheter covered with a membrane as taught by Wallace and Du, this leads to the highest quality treatment while minimizing possible side-effects. This improves treatment and leads to better clinical outcomes for patients. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace, in view of Du as applied to claim 1 above, and further in view of Gotanda et al. (U.S. Pub. No. 5387190) hereinafter Gotanda. 
Regarding claim 4, the combined references of Wallace and Du teach all of the limitations of claim 1. Primary reference Wallace further fails to teach:
wherein the membrane is applied as a coating over the distal end portion of the corewire
However, the analogous art of Gotanda of an ultrasonic aspirator device for us within a body cavity (abstract) teaches:
wherein the membrane is applied as a coating over the distal end portion of the corewire (col 5, lines 53-64, the polyimide resin to prevent breakage of the ultrasonic vibrating portion, is formed as a coating over the distal end portion as shown in figures 7,  8(A) and 8(B)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic catheter device with a membrane surrounding to the ultrasound distal end portion for reduction in breakage during use of Wallace and Du to include the membrane applied as a coating as taught by Gotanda because the polymer based resin coating enables a full coverage of entire periphery of the ultrasonic probe with a material that when the probe breaks, it will stay sufficient attached to the device (Gotanda, col 5, lines 53-64). This ensures that there aren’t additional regions susceptible to breaking that are not covered by the protective material. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace, in view of Du as applied to claim 1 above, and further in view of Sverdlik et al. (U.S. Pub. No. 20130211292) hereinafter Sverdlik. 
Regarding claim 5, the combined references of Wallace and Du teach all of the limitations of claim 1. Primary reference Wallace further fails to teach:
wherein the membrane is applied to the distal end portion of the corewire by one of chemical vapor deposition or physical vapor deposition
	However, the analogous art of Sverdlik of an ultrasound catheter for intrabody medical therapy (abstract) teaches:
wherein the membrane is applied to the distal end portion of the ultrasound transducer by one of chemical vapor deposition or physical vapor deposition ([0147], “the transducers used in the experiment are based on FIGS. 4F, 5M and 5N, having a coating of Parylene applied by chemical vapor deposition”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic catheter device with a membrane surrounding to the ultrasound distal end portion for reduction in breakage during use of Wallace and Du to include the chemical vapor deposition method of applying the coating of polymer to the transducer portion as taught by Sverdlik because the use of chemical vapor deposition provides for a sufficient coating to the entire surface of the desired transducer portion. This ensures that there aren’t additional regions susceptible to breaking that are not covered by the protective material (see also Sverdlik, [0147]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace, in view of Du as applied to claim 1 above, and further in view of Nita et al. (U.S. Pub. No. 20140214064) hereinafter Nita. 
Regarding claim 6, the combined references of Wallace and Du teach all of the limitations of claim 1. Primary reference Wallace further fails to teach:
wherein the membrane is a sleeve that is positioned over the distal end portion of the corewire
However, the analogous art of Nita of an ultrasound catheter device for used to treat blood vessel obstructions (abstract) teaches:
wherein the membrane is a sleeve that is positioned over the distal end portion of the ultrasound transducer ([0015], polymer sleeve disposed around the distal head portion; [0018], distal sleeve surrounding a portion of the ultrasound transmission member; [0061]-[0062], sleeve 72 as shown in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic catheter device with a membrane surrounding to the ultrasound distal end portion for reduction in breakage during use of Wallace and Du to include the membrane to be positioned over the distal end of the transducer as a sleeve as taught by Nita because the sleeve enhances stability of the catheter when the catheter is twisted or torqued by a physician during use (Nita, [0018]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace as applied to claim 10 above, and further in view of Bagwell. 
Regarding claim 11, primary reference Wallace teaches all of the limitations of claim 10. Primary reference Wallace further fails to teach:
wherein the first distance is about 5.0 centimeters to about 6.4 centimeters
However, the analogous art of Bagwell of an occlusion clearing device that uses a wire with repetitive motion (abstract) teaches:
wherein the first distance is about 5.0 centimeters to about 6.4 centimeters  ([0174]-[0175], the wire protrudes from the end of the sheath (catheter in the combined invention) at a distance of 0 to 13 cm which overlaps with the claimed range of 5.0 to 6.4 centimeters; in the combined invention of Wallace and Bagwell, the distance as taught by Bagwell (which includes a similar shrink wrap polymer wrapping) would form the same portion that is encapsulated by the membrane as taught by Wallace, and therefore the first distance, also taught by Wallace, would be within the claimed range as taught by Bagwell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic catheter device with a membrane surrounding to the ultrasound distal end portion for reduction in breakage during use of Wallace to include a distance within the claimed range of 5-6.4 cm of the membrane covered wire protruding from the sheath (catheter) as taught by Bagwell because the length of the wire protrusion beyond the end of the sheath strongly impacts the effectiveness of treating and clearing target tissues within the body (Bagwell, [0174]-[0175]). If the wire is positioned within the catheter it will not transmit sufficient therapeutic ultrasound energy to a target region. If the wire distal extension is too long, the ultrasound motion will be too strong, not limited by the catheter, and risk damaging the patient’s healthy tissues. By using a moderate extension (overlapping the range of 5-6.4 cm) from the catheter during a treatment, with the extension past the catheter covered with a membrane as taught by Wallace, this leads to the highest quality treatment while minimizing possible side-effects. This improves treatment and leads to better clinical outcomes for patients. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace as applied to claim 8 above, and further in view of Gotanda. 
Regarding claim 12, primary reference Wallace teaches all of the limitations of claim 8. Primary reference Wallace further fails to teach:
wherein the membrane is applied as a coating over the active distal portion of the ultrasound corewire
However, the analogous art of Gotanda of an ultrasonic aspirator device for us within a body cavity (abstract) teaches:
wherein the membrane is applied as a coating over the active distal portion of the ultrasound corewire (col 5, lines 53-64, the polyimide resin to prevent breakage of the ultrasonic vibrating portion, is formed as a coating over the distal end portion as shown in figures 7, 8(A) and 8(B)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic catheter device with a membrane surrounding to the ultrasound distal end portion for reduction in breakage during use of Wallace to include the membrane applied as a coating as taught by Gotanda because the polymer based resin coating enables a full coverage of entire periphery of the ultrasonic probe with a material that when the probe breaks, it will stay sufficient attached to the device (Gotanda, col 5, lines 53-64). This ensures that there aren’t additional regions susceptible to breaking that are not covered by the protective material. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace as applied to claim 8 above, and further in view of Sverdlik. 
Regarding claim 13, primary reference Wallace teaches all of the limitations of claim 8. Primary reference Wallace further fails to teach:
wherein the membrane is applied to the active distal portion of the ultrasound corewire by one of chemical vapor deposition or physical vapor deposition 
	However, the analogous art of Sverdlik of an ultrasound catheter for intrabody medical therapy (abstract) teaches:
wherein the membrane is applied to the active distal portion of the ultrasound transducer by one of chemical vapor deposition or physical vapor deposition ([0147], “the transducers used in the experiment are based on FIGS. 4F, 5M and 5N, having a coating of Parylene applied by chemical vapor deposition”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic catheter device with a membrane surrounding to the ultrasound distal end portion for reduction in breakage during use of Wallace to include the chemical vapor deposition method of applying the coating of polymer to the transducer portion as taught by Sverdlik because the use of chemical vapor deposition provides for a sufficient coating to the entire surface of the desired transducer portion. This ensures that there aren’t additional regions susceptible to breaking that are not covered by the protective material (see also Sverdlik, [0147]). 
Regarding claim 14, primary reference Wallace teaches all of the limitations of claim 8. Primary reference Wallace further fails to teach:
wherein the membrane is made of a parylene polymer material
	However, the analogous art of Sverdlik of an ultrasound catheter for intrabody medical therapy (abstract) teaches:
wherein the membrane is made of a parylene polymer material ([0135]; [0147], “the transducers used in the experiment are based on FIGS. 4F, 5M and 5N, having a coating of Parylene applied by chemical vapor deposition”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic catheter device with a membrane surrounding to the ultrasound distal end portion for reduction in breakage during use of Wallace to include the parylene polymer material covering the transducer as taught by Sverdlik because the hydrophilic coating increases the coupling force between a bubble used for enhancing acoustic energy efficiency and the ultrasound transducer portion (Sverdlik, [0135]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace as applied to claim 8 above, and further in view of Nita. 
Regarding claim 15, primary reference Wallace teaches of the limitations of claim 8. Primary reference Wallace further fails to teach:
wherein the membrane is a sleeve that is positioned over the active distal portion of the ultrasound corewire 
However, the analogous art of Nita of an ultrasound catheter device for used to treat blood vessel obstructions (abstract) teaches:
wherein the membrane is a sleeve that is positioned over the active distal portion of the ultrasound transducer ([0015], polymer sleeve disposed around the distal head portion; [0018], distal sleeve surrounding a portion of the ultrasound transmission member; [0061]-[0062], sleeve 72 as shown in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic catheter device with a membrane surrounding to the ultrasound distal end portion for reduction in breakage during use of Wallace to include the membrane to be positioned over the distal end of the transducer as a sleeve as taught by Nita because the sleeve enhances stability of the catheter when the catheter is twisted or torqued by a physician during use (Nita, [0018]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791